Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62515113, filed on 6/5/2017 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 11166020 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26, 28, 31-33, 36, 38 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al (US 20080089412 A1) in view of Wittmann et al (US 20100226432 A1).
              Regarding claim 21 and 41, Ugur discloses an encoder [e.g. FIG. 1; 110], comprising: processing circuitry [e.g. FIG. 10-11; circuitry]; and memory [memory], wherein using the memory, the processing circuitry: encodes and reconstructs an image [e.g. FIG. 1 and 3; a frame] to generate a reconstructed image [e.g. constructed frame or reference frame]; selects an interpolation method [e.g. sub-pixel interpolation] for interpolating a pixel located outside a referable region including a current block [e.g. FIG. 7-8; pixels outside of the block], the selected interpolation method being selected from among a plurality of interpolation methods [e.g. interpolation filter with a filter length; half-pixel interpolation or quarter-pixel interpolation] based on a characteristic of the current block [e.g. a motion vector of blocks]; interpolates the pixel located outside the referable region [e.g. FIG. 5 and 7; performing interpolation], the interpolated pixel being located outside of the referable region so as to be aligned along a predetermined direction [e.g. FIG. 8; [0049]; extended boundary on the right and bottom] with one or more pixels of the current block [e.g. performing sub-pixel interpolation filtering with padding pixels]; and applies a filter to the current block using the interpolated pixel [e.g. FIG. 2-3; [0049]; performing sub-pixel interpolation filter for blocks].
              It is noted that Ugur differs to the present invention in that Ugur fails to explicitly disclose the detail of determining an interpolation method.
               However, Wittmann teaches the well-known concept of the interpolation method [e.g. FIG. 3; [0052]; the most appropriate interpolation filter may be selected] being selected from among a plurality of interpolation methods [e.g. interpolation filters] based on a parameter [e.g. a gradient of pixel value] indicating a characteristic of the current block [e.g. the strength of blocking artifacts that occur at the block]; interpolates the pixel located outside the referable region [e.g. FIG. 3; performing interpolation], the interpolated pixel being located outside of the referable region so as to be aligned along a predetermined direction [e.g. [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal and vertical block boundary]; and applies a filter to the current block using the interpolated pixel [e.g. FIG. 1A and 3B; interpolation filtering].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]].
             Regarding claim 22, Ugur and Wittmann further disclose the characteristic of the current block indicates a gradient directionality of the current block in the reconstructed image, and wherein the predetermined direction is the gradient directionality of the current block or a direction vertical to the gradient directionality of the current block [e.g. Wittmann: FIG. 1 and 3; [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal and vertical block boundary].  
             Regarding claim 23, Ugur and Wittmann further disclose the processing circuitry interpolates another pixel located outside the referable region [e.g. Ugur: e.g. FIG. 7-8; pixels outside of the block; Wittmann: FIG. 1 and 3; [0052]; interpolation filtering across boundaryies] , the interpolated other pixel being located outside of the referable region so as to be aligned (i) along the direction vertical to the gradient directionality of the current block, when the interpolated pixel located outside the referable region is aligned along the determined gradient directionality of the current block and (ii) along the gradient directionality of the current block, when the interpolated pixel located outside the referable region is aligned along the direction vertical to the determined gradient directionality of the current block [e.g. Wittmann: FIG. 1 and 3; [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal and vertical block boundary].  
             Regarding claim 26, Ugur and Wittmann further disclose the processing circuity determines the interpolation method according to a class categorized using the parameter [e.g. Wittmann: [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal and vertical block boundary].  
             Regarding claim 28, Ugur and Wittmann further disclose the processing circuitry further determines, for each processing unit including the current block, whether to interpolate the pixel located outside the referable region, and the processing unit is a slice, a tile, a coding tree unit (CTU), or a frame [e.g. Ugur: a frame or a slice; Wittmann: a frame or slice].  
	Regarding claim 31-33, 36, 38 and 42, this is a decoder that includes same limitation as in claim 21-23, 26, 28 and 41 above respectively, the rejection of which are incorporated herein.
Claim(s) 24-25 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al (US 20080089412 A1) in view of Wittmann et al (US 20100226432 A1) and Song (US 20070172153 A1).
             Regarding claim 24, Ugur and Wittmann further disclose determining the gradient directionality of the current block, but Ugur and Wittmann fail to disclose the detail of determining the gradient directionality of the current block.
             However, Song teaches the well-known concept of determining the gradient directionality of the current block by (i) for each of a plurality of sub-blocks of the current block, deriving a local gradient of an image included in the sub- block [e.g. Fig. 7; gradient for a plurality of direction of sub-block] and (ii) comparing directions of the local gradients derived for the plurality of sub-blocks of the current block [e.g. FIG. 4 and 10; comparing gradient for each of a plurality of directions].  
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann and Song as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]] and improved motion compensation accuracy [See Song; [0003]].
             Regarding claim 25, Ugur, Wittmann and Song further disclose a gradient activity of the current block is determined using the directions of the local gradients derived for the plurality of sub-blocks of the current block [e.g. Song: Fig. 7; gradient for a plurality of direction of sub-block], and the processing circuitry selects the interpolation method for interpolating the pixel located outside the referable region from among a plurality of interpolation methods using the gradient directionality of the current block and the gradient activity of the current block [e.g. Song: Fig. 7 and 10; interpolation mode selection].  
	Regarding claim 34-35, this is a decoder that includes same limitation as in claim 24-25 above respectively, the rejection of which are incorporated herein.
Claim(s) 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al (US 20080089412 A1) in view of Wittmann et al (US 20100226432 A1) and Ikeda (US 20140112396 A1).
             Regarding claim 27, Ugur and Wittmann further disclose the pixel located outside the referable region is interpolated using at least one of a padding process [e.g. Ugur: FIG. 7-8; padding] or a mirroring process, the padding process is a process of copying a copy source pixel that is located in the referable region and is adjacent to a boundary of the referable region [e.g. Ugur: FIG. 8, extended boundary on the right and bottom], to interpolate at least one pixel that is placed outside the referable region and aligned with the copy source pixel along the predetermined direction and that has a pixel value equal to a pixel value of the padded pixel [e.g. Ugur: performing interpolation], but Ugur fails to explicitly disclose the detail of the padded pixel.
            However, Ikeda teaches the well-known concept of copying pixels is synonymous with padding [e.g. [0240];
           Moreover, , Ikeda teaches the well-known concept of the mirroring process is a process of copying N copy source pixels [e.g. pixels in the block] placed along the predetermined direction [e.g. FIG. 8 and 13] in the referable region, to interpolate N pixels [e.g. FIG. 8 and 13] that are placed outside the referable region, aligned with the N copy source pixels along the predetermined direction, and symmetric to the N copy source pixels with respect to the boundary, each of the N pixels having a pixel value equal to a pixel value of a corresponding one of the N copy source pixels [e.g. copying pixels], where N is an integer greater than or equal to 1 [e.g. 4 or 8 pixels]. 
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann and the well-known filtering technique taught by Ikeda as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]] and an appropriately filtering process [See Ikeda; [0031]].
	Regarding claim 37, this is a decoder that includes same limitation as in claim 27 above, the rejection of which are incorporated herein.
Claim(s) 29-30 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20080089412 A1) in view of Wittmann et al (US 20100226432 A1) and Li et al (US 20160234492 A1).
              Regarding claim 29, although Ugur discloses the processing circuitry interpolates the pixel located outside the referable region [e.g. FIG. 7-8] by deriving the value of the pixel, Ugur fails to disclose the detail of the pixel value
            However, Li teaches the well-known concept of performing filtering [e.g. FIG. 4; filtering] by deriving at least one of a luma value or a chroma value of the pixel [e.g. block of luma and chrominance samples].  
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann and the well-known filtering technique taught by Li as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]] and an improved coding video quality [See Li, [0019]].
             Regarding claim 30, Li further teaches the filter to be applied to the current block is at least one of an adaptive loop filter (ALF) or a sample adaptive offset (SAO) filter [e.g. FIG. 4; ALF filter].
	Regarding claim 39-40, this is a decoder that includes same limitation as in claim 29-30 above respectively, the rejection of which are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karkkainen et al (US 10178388 B2).
ALSHIN et al (US 20200029090 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483